Citation Nr: 1217081	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  05-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis prior to July 1, 2011, and on a schedular basis thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to March 1957. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2009, the Board remanded the issues of an increased rating for left lumbar radiculopathy and TDIU.  This decision also adjudicated six other issues which are therefore no longer in appellate status before the Board. 

In an August 2010 decision the Board denied the Veteran's claim for an increased rating for left lumbar radiculopathy and remanded the claim for TDIU.  The Veteran appealed the August 2010 Board decision.  In July 2011 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and vacated the August 2010 Board decision to the extent it denied an increased rating for left lumbar radiculopathy.  The joint motion states that the Board failed to discuss some medical evidence supportive of the Veteran's claim, and states that the Board must consider such evidence and issue a written statement of the reasons or bases for its findings and conclusions that is adequate to enable an appellant to understand the precise basis for the Board's decision.

On two occasions in January 2012 the Veteran submitted additional medical evidence.  On the second occasion the Veteran submitted a waiver of RO review of the newly submitted evidence.  With regard to the initial submission of additional evidence in January 2012, the Veteran did not submit a waiver of RO review.  The Board further notes that Virtual VA contains medical records not considered by the most recent supplemental statement of the case.  All of this additional evidence has been reviewed and none of it is pertinent to the Veteran's lumbar radiculopathy claim.  Accordingly, RO review of the new evidence is not required with regard to the Veteran's lumbar radiculopathy claim. 

The Veteran asserts that he is unemployable due to his service-connected disabilities on an extraschedular basis.  The Board notes that Virtual VA reveals that as of July 1, 2011, the Veteran was assigned an increased rating of 60 percent for his left knee disability.  Since July 1, 2011, he has met the percentage requirements required for a schedular award of TDIU.  Accordingly, the issue on the cover page of this decision has been modified to reflect that the Veteran seeks a TDIU on an extraschedular basis prior to July 1, 2011, and on a schedular basis thereafter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left lumbar radiculopathy is no more than mild in nature.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left lumbar radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided full notice by a December 2008 letter from the RO. 

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records.  The Veteran's private medical records have been obtained and he has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional pertinent records to support the Veteran's increased rating claim. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The September 2003 rating decision on appeal granted the Veteran service connection for left lumbar radiculopathy, effective from February 20, 2003.  The RO awarded the Veteran an initial 10 percent rating for this disability under Diagnostic Code 8520. 

After a review of the evidence pertaining to the Veteran's left lumbar radiculopathy, the Board has determined that the most appropriate diagnostic code for evaluation of the disability is the code it is currently rated under, Diagnostic Code 8520.  Neither the Veteran nor his representative have suggested that another diagnostic code be used or would otherwise be more appropriate. 

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, no active movement of muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation.  Moderate incomplete paralysis warrants a 20 percent rating and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2011). 

The Veteran's 10 percent rating under Diagnostic Code 8520 is consistent with incomplete paralysis of the sciatic nerve which is mild.  For the next highest rating of 20 percent, incomplete paralysis which is moderate in nature must be shown. 

On VA examination in April 2003 the Veteran reported radicular symptoms from the left lower back down into the left leg and left foot.  Neurological examination was nonfocal, although he had a straight leg raise which was positive on the left.  

When examined in September 2006 the Veteran reported left-sided back pain with radiation to the hips and occasional discomfort to the posterior aspect of the left leg.  The Veteran had no history of weakness of the lower extremities.  He reported minimal numbness to the left leg on some occasions.  Examination revealed no focal deficits, and full motor strength of the lower extremities.  There was adequate motor tone and muscle mass.  There were decreased deep tendon reflexes bilaterally at the patellar and Achilles tendon area.  Left calf circumference was 42 cm and the right calf was 41 cm.  The Veteran had a positive straight leg raising on the left at 45 degrees.  The assessment included lumbar radiculopathy of the left lower extremity and intermittent symptoms of sciatica.  The examiner noted that the neurological deficit is not advanced due to the nonfocal deficits during the examination.  

The Veteran indicated that he had some sciatic pain on the left when examined by VA in November 2008.  The examiner noted that the Veteran had negative straight leg lift on both sides.  The examiner stated that the Veteran had no indication of left lower extremity radiculopathy or sensory deprivation.  The Veteran was provided another VA examination in March 2010.  This examiner stated that there was no motor and no sensory deficit in the lower extremities and that there was no evidence of radiculopathy on examination. 

The private medical records and VA treatment records in the claims file do not show that the Veteran has more than mild left lumbar radiculopathy. 

After a careful review of the evidence, the Board identified no aspect of the Veteran's service-connected radiculopathy that would enable it to conclude that the type and degree of symptomatology contemplated for a 20 percent rating are met or approximated.  Moderate left lumbar radiculopathy has not been identified.  There appears to be no limitation in lower extremity function due to the separately service-connected left lumbar radiculopathy.  The medical evidence reveals occasional mild numbness of the left leg and occasional positive straight leg raise.  The record clearly shows that the Veteran has no muscle atrophy and has full motor strength in the left lower extremity.  The left lower extremity symptoms shown do not show more than mild incomplete paralysis of the nerve.  In short, an initial rating in excess of 10 percent is not warranted. 

In this case the Veteran has not been shown to have more than mild left lumbar radiculopathy at any time since the grant of service connection.  Accordingly, a staged rating in excess of 10 percent for left lumbar radiculopathy is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Following a complete review of the record, the Board finds that the evidence of record does not present such an exceptional disability picture that the available schedular evaluation is inadequate.  In this case the Veteran's left lumbar radiculopathy has not resulted in marked interference with employment or resulted in frequent hospitalization.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's left lumbar radiculopathy is more than adequately compensated by the 10 percent schedular rating as described by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased initial rating for the service-connected left lumbar radiculopathy.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for left lumbar radiculopathy is denied.


REMAND

The record contains a November 2008 VA medical opinion against the Veteran's TDIU claim and contains a March 2010 VA medical opinion in support of the Veteran's claim.  The Board finds that another VA examination which includes review of the  prior medical opinions and considers evidence pertinent to the Veteran's TDIU claim, but not of record at the time of the previous opinions or when the most recent supplemental statement of the case was issued would be helpful in adjudicating the Veteran's TDIU claim.

The Board notes that Virtual VA reveals additional VA medical evidence pertinent to the Veteran's TDIU claim which has not been considered by the RO.  The Board further notes that the claims file also contains medical evidence pertinent to the Veteran's TDIU claim which has not been considered by the RO, and the Veteran did not submit a waiver of RO review of this evidence.  Accordingly, on remand this evidence should be considered by the RO and a supplemental statement of the case issued.  

The Board notes that the Veteran has not been sent a VCAA notice letter which provides notice of the information and/or evidence necessary to substantiate a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided an appropriate VCAA notice letter in regard to his claim for TDIU.  

2.  Afford the Veteran a VA medical examination.  The examiner should review the Veteran's claims file and provide an opinion as to whether prior to July 1, 2011, the Veteran's service-connected disabilities precluded employment consistent with the Veteran's education (high school degree) and occupational experience (as an electrical supervisor), without taking into account his age or any nonservice-connected disabilities.  The service-connected disabilities include a left total knee arthroplasty, degenerative disc disease of the lumbosacral spine, left lumbar radiculopathy, and sinusitis with rhinitis.  The examiner should discuss the impact of all of the Veteran's service-connected disabilities together on his ability to obtain and maintain substantially gainful employment prior to July 1, 2011 and discuss the private and VA medical opinions of record prior to that date regarding the Veteran's employability.  Reasons and bases for all opinions should be provided.

The examiner is also asked to provide an opinion as to whether the Veteran's service-connected disabilities currently preclude employment consistent with the Veteran's education (high school degree) and occupational experience (as an electrical supervisor), without taking into account his age or any nonservice-connected disabilities.  Reasons and bases for all opinions should be provided. 

3.  Upon completion of the above requested development, reconsider the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case showing review of all evidence received since the December 2011 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


